internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-114293-00 date date distributing controlled business a business b employee a employee b employee c employee d employee e state r date s u w x trust y state z this letter responds to a letter dated date submitted on your behalf by your authorized representative in which rulings were requested regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in letters dated october november and date and january and date is substantially as set forth below distributing is a state r corporation engaged in business a and business b distributing is the common parent_corporation of an affiliated_group that joins in the filing of a consolidated federal_income_tax return distributing uses an accrual_method of accounting with a tax_year ending december as of date s distributing had outstanding w shares of a single class of voting common_stock held by x shareholders of record while no individual owns a greater-than-five-percent beneficial_interest in the stock of distributing trust holds y percent greater than five percent of distributing’s outstanding_stock plr-114293-00 distributing will form controlled under state z law solely for the purpose of completing the proposed transaction controlled will use an accrual_method of accounting and will have a tax_year ending december financial information has been provided showing that each of business a and business b has receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has become aware that certain employees who are key to the continued success of business b are considering leaving distributing’s business b due in part to their lack of ownership in the company for which they work employee a employee b employee c and employee d have informed distributing that unless it offers them the opportunity to hold an equity_interest in business b as a separate stand-alone company they will consider terminating their employment with distributing employee e a candidate to fill the cfo position for distributing’s business b also has requested an opportunity to hold an equity_interest in business b as a separate stand- alone company as a condition to accepting the position of cfo the information submitted indicates that the objective of the proposed distribution which is to permit business b to attract retain and motivate key management employees can be achieved only by offering equity interests in business b as a stand-alone company and cannot be achieved through an alternative transaction not involving the distribution of controlled stock accordingly the following transaction has been proposed on the date of the distribution described below distributing will contribute to controlled all of the assets of business b in exchange for percent of the outstanding common_stock of controlled and the assumption by controlled of the liabilities relating to business b distributing will distribute shares of controlled stock to employee a in exchange for employee a’s shares of distributing and distributing will distribute all of the other shares of controlled pro_rata to its shareholders other than employee a the distribution if necessary fractional shares will be issued within one year of the distribution employee a employee b employee c employee d and employee e will purchase from controlled in exchange for three-year recourse notes an aggregate of u percent of the shares of common_stock of controlled which when added to the shares acquired by employee a in step above will total at least percent of the outstanding_stock of controlled the following representations have been made in connection with the proposed transaction plr-114293-00 a b c d e f g h i the fair_market_value of the controlled stock to be received by employee a will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the fair_market_value of the gross assets of distributing’s business a will be immediately after the distribution equal to or greater than five percent of the fair_market_value of all of distributing’s assets the fair_market_value of the gross assets of controlled’s business b will be immediately after the distribution equal to or greater than five percent of the fair_market_value of all of controlled’s assets the five years of financial information submitted on behalf of distributing’s business a and business b is representative of their present operation and with regard to each such business there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with their separate employees the distribution will be carried out for the following corporate business_purpose to permit controlled to provide certain key employees with significant equity interests in business b in order to retain and incent these employees and recruit a qualified cfo the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and other than the shareholders’ annual gifting of distributing shares in the ordinary course of their estate_planning the management of distributing to its best knowledge is not aware of any plan or intention on the part of any other particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or indirectly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-114293-00 j k l m n o p q r there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled as determined under sec_357 the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of the business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 to reflect an early disposition of the property no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled's stock immediately prior to the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore any excess_loss_account of distributing with respect to the controlled stock will be included in income immediately before the distribution and any excess_loss_account of controlled with respect to any consolidated subsidiary will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows plr-114293-00 the transfer by distributing to controlled of the business b assets described above in exchange for all the stock of controlled and the assumption by controlled of liabilities associated with business b followed by the distribution of controlled stock will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the business b assets in exchange for all the shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the assets received by controlled will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders upon receipt of the controlled stock sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of employee a upon his receipt of the controlled stock in exchange for all of his distributing stock sec_355 the basis of the stock of distributing and controlled in the hands of the distributing shareholders other than employee a after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 the basis of the controlled stock received by employee a will equal employee a’s aggregate basis in the distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock in the hands of the distributing shareholders other than employee a will include the holding_period of plr-114293-00 the distributing stock with respect to which the distribution is made provided that such stock was held as a capital_asset by such shareholder on the date of the distribution sec_1223 the holding_period of the controlled stock received by employee a will include the holding_period of the distributing stock surrendered in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate by senior technician reviewer branch
